DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, and 16- 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US PGPub 2018/0374867).
Claim 1:  Yun teaches a microelectronic device, comprising: a stack structure (110) (Fig. 12B) comprising a vertically alternating sequence of insulative structures (ILD) and conductive structures (EL) arranged in tiers; and a series of slit [0037] structures extending through the stack structure and dividing the stack structure into a series of blocks (10A-C), in a progressed portion of the series of blocks (ER1), each block comprising: an array of pillars (VP1) extending through the stack structure of the block (10A-C); and a different block width than a block width of a neighboring block of the progressed portion of the series of blocks (W1,2,3) [0038] at least one pillar (VP1) of the array of pillars in the progressed portion, exhibiting bending (Fig. 12B).  
Claim 2:  Yun teaches (Fig. 2) the series of blocks further comprises a non-progressed portion of the series of blocks (10C), each block of the non-progressed portion comprising: an additional array of pillars (VC) extending through the stack structure of the block of the non- progressed portion; and a substantially equal block width as a block width of a neighboring block of the non- progressed portion.  
Claim 3:  Yun teaches (Fig. 2, 12b) the series of blocks further comprises an additional progressed portion of the series of blocks (ER2), each block of the additional progressed portion comprising: an additional array of pillars extending through the stack structure; and a different block width than a block width of neighboring blocks of the additional progressed portion of the series of blocks.  
Claim 4:  Yun teaches (Fig. 2, 12b) the progressed portion and the additional progressed portion of the series of blocks are on opposing lateral sides of an adjacent portion of the stack structure.  
Claim 5:  Yun teaches (Fig. 2, 12b) the adjacent portion of the stack structure comprises at least one conductive contact extending through at least a portion of the stack structure.  
Claim 9:  Yun teaches (Fig. 2, 3b) the conductive structures of at least one of the blocks, of the progressed portion of the series of blocks, comprise, in at least an upper elevation of the at least one of the blocks: a first rail portion between a first one of the slit structures and a first lateral side of the array of pillars; and a second rail portion between a second one of the slit structures and a second lateral side of the array of pillars, the second lateral side being opposite the first lateral side, the first rail (d2a) portion differing in lateral width from the second rail portion (d2b).  
Claim 10:  Yun teaches (Fig. 14a,b) an additional portion of the stack structure adjacent the progressed portion of the series of blocks, the additional portion including an edge of the stack structure.
Claim 16:  Yun teaches a microelectronic device, comprising: at least two decks (110, 210) each comprising a stack structure of vertically interleaved insulative structures (ILD) and conductive structures (EL), the stack structure comprising at least one portion comprising: arrays of pillars (VP1, 2) extending through the stack structure; and a series of slit structures [0037] vertically extending through the stack structure and dividing the arrays of pillars and the stack structure of the at least one portion into a series of blocks, each block of the series of blocks comprising one of the arrays of pillars (Fig. 12B), the series of blocks comprising at least one progressed portion adjacent an additional portion of the stack structure, within each of the at least one progressed portion of the series of blocks, the blocks having different widths than one another (W1,2,3) [0038].  
Claim 17:  Yun teaches the at least one progressed portion of the series of blocks, the widths of the blocks increase with decreased lateral distance from the additional portion of the stack structure.  If the additional portion is the section of the stack closest to the edge then Yun teaches the widths increase closest to the edge.
Claim 18:  Yun teaches (Fig. 12b) the pillars, of at least one of the arrays of pillars in at least one of the blocks of the at least one progressed portion of the series of blocks, bend away from a vertical orientation.  
Claim 19:  Yun teaches (Fig. 12b) the pillars bend away from the vertical orientation and toward the additional portion of the stack structure if the additional portion of the stack is the center block.  
Claim 20: Yun teaches (Fig. 12b) the pillars bend away from the vertical orientation and away from the additional portion of the stack structure.  If the additional portion is the section of the stack closest to the edge then the pillars bend away from the additional portion.
Claim 21: Yun teaches (Fig. 12b) the series of blocks of the at least one progressed portion comprises: a widest block nearest the additional portion of the stack structure; and a narrowest block furthest the additional portion of the stack structure when the additional portion of the stack structure is located near the edge.  
Claim 22: Yun teaches (Fig. 12b) the pillars of the widest block exhibit a greater amount of bending than the pillars of the narrowest block.  
Claim 23:  Yun teaches an electronic system, comprising: an input device; an output device; a processor device operably coupled to the input device and to the output device (Fig. 1); and a memory device operably coupled to the processor and comprising at least one microelectronic device structure, the at least one microelectronic device structure comprising a series of progressively spaced slit structures [0037] extending through a stack structure (110), the series of progressively spaced slit structures defining a series of blocks of pillars (VP1) comprising at least some pillars exhibiting bending (Fig. 12B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US PGPub 2018/0374867).in view of Han (US PGPub 2017/0179144).
Regarding claim 24, as described above, Yun substantially reads on the invention as claimed, and Yun teaches the stack structure comprises a vertically alternating sequence of insulative structures (ILD) and conductive structures (EL) arranged in tiers and a conductive material adjacent the insulative structures.  Yun does not teach the conductive structures comprising at least one conductive material comprising: a first conductive material within a conductive liner material, the conductive liner material being directly adjacent the insulative structures; or a conductive polysilicon material adjacent the insulative structures.  Han teaches the conductive structures comprising at least one conductive material comprising: a first conductive material (33A) within a conductive liner material (40), the conductive liner material being directly adjacent the insulative structures (32); or a conductive polysilicon material adjacent the insulative structures to connect the gate lines together within a memory block [0063]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Yum to have had a first conductive material within a conductive liner material, the conductive liner material being directly adjacent the insulative structures to connect the gate lines together within a memory block [0063] as taught by Han.
Claim 6:  Han teaches (see figure above) in progressed portion of the series of blocks, the block widths decrease with increased lateral distance from the additional progressed portion; and in the additional progressed portion of the series of blocks, the block widths decrease with increased lateral distance from the progressed portion.  
Claim 8:  Han teaches (see figure above) the progressed portion of the series of blocks comprises more than ten of the blocks.  One of ordinary skill in the art would be able to modify the progression taught by Han to include an increased number of progressed blocks, the number being determined by routine experimentation and driven by usage of the device.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US PGPub 2018/0374867) in view of Mizutani (US Patent 9,633,945).

    PNG
    media_image1.png
    363
    501
    media_image1.png
    Greyscale
Claim 1:  Han teaches a microelectronic device, comprising: a stack structure (Fig. 10A/B) comprising a vertically alternating sequence of insulative structures (32) and conductive structures (33) arranged in tiers; and a series of slit (SL) (Fig. 10c) structures extending through the stack structure and dividing the stack structure into a series of blocks (sections between SL’s), in a progressed portion of the series of blocks, each block comprising: an array of pillars (36-38) extending through the stack structure of the block (32/33); and a different block width than a block width of a neighboring block of the progressed portion of the series of blocks ( right A) (see figure below), at least one pillar (36-38).  Han does not teach the array of pillars in the progressed portion, exhibiting bending.  Mizutani teaches array of pillars in a stack structure exhibiting bending to connect or avoid connection to contacts located above the stack (Col. 5 lines 15-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Han to have had an array of pillars in a stack structure exhibiting bending to connect or avoid connection to contacts located above the stack (Col. 5 lines 15-35) as taught by Mizutani.  

Claim 2:  Han teaches (see figure above) the series of blocks further comprises a non-progressed portion of the series of blocks (B), each block of the non-progressed portion comprising: an additional array of pillars extending through the stack structure of the block of the non- progressed portion; and a substantially equal block width as a block width of a neighboring block of the non- progressed portion.  
Claim 3:  Han teaches the series of blocks further comprises an additional progressed portion of the series of blocks (left A in figure above), each block of the additional progressed portion comprising: an additional array of pillars extending through the stack structure; and a different block width than a block width of neighboring blocks of the additional progressed portion of the series of blocks.  
Claim 4:  Han teaches (see figure above) the progressed portion and the additional progressed portion of the series of blocks are on opposing lateral sides of an adjacent portion of the stack structure.  
Claim 5:  Han teaches (Fig. 10A/B) the adjacent portion of the stack structure comprises at least one conductive contact extending through at least a portion of the stack structure.  
Claim 6:  Han teaches (see figure above) in progressed portion of the series of blocks, the block widths decrease with increased lateral distance from the additional progressed portion; and in the additional progressed portion of the series of blocks, the block widths decrease with increased lateral distance from the progressed portion.  
Claim 8:  Han teaches (see figure above) the progressed portion of the series of blocks comprises more than ten of the blocks.  One of ordinary skill in the art would be able to modify the progression taught by Han to include an increased number of progressed blocks, the number being determined by routine experimentation and driven by usage of the device.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as the prior art does not reach the width relationship between adjacent blocks as described in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814